Citation Nr: 1307807	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-40 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, Iowa



THE ISSUE

Entitlement to payment or reimbursement of unauthorized emergency medical expenses incurred at St. Francis Medical Center in Grand Island, Nebraska on April 25, 2010. 



REPRESENTATION

Appellant represented by:	National Association of County Veteran Service Officers



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision by the Non-VA Care Office of the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System that denied the Veteran's claim for payment or reimbursement for services provided at St. Francis Medical Center in Grand Island, Nebraska on April 25, 2010. 

The Veteran requested a hearing before the Board, and he was duly scheduled to testify in a hearing at the VA Regional Office (RO) in Lincoln, Nebraska in August 2011.  In July 2011, prior to the scheduled hearing, the Veteran submitted a written statement that he did not wish to present oral contentions or argument and wished his hearing to be cancelled.  His request for hearing is accordingly properly withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  Specifically, VA amended 38 C.F.R. §§ 17.001, 17.002, 17.004 and 17.005 to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, establish accompanying standards for the method and amount of payment or reimbursement, and provide that VA will provide retroactive payment or reimbursement for emergency medical treatment received by a veteran in certain circumstances.    
The appeal is REMANDED to the Originating Agency via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Statute and Regulations pertaining to reimbursement for unauthorized emergency medical treatment have been amended during the course of the appeal.  The amended Statute is worded in such a way that payment may be considered in the Veteran's case.  

The VA Non-VA Care Office cited as specific reason for denying payment or reimbursement that the Veteran has insurance in the form of coverage by BlueCross BlueShield of Nebraska, which is considered to be applicable health insurance coverage.  The Originating Agency accordingly held the Veteran is precluded from payment or reimbursement under the provisions of 38 U.S.C.A. § 1725.

The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).   

The file contains explanations of benefits (EOBs) from BlueCross BlueShield of Nebraska that appear to show the Veteran's entire claim would be consumed by deductible patient share.  However, because the Originating Agency did not consider the amended regulation in the first instance, the Board must return the claim to the Originating Agency for initial consideration.  Further, there may be additional EOBs relevant to the charges billed; the Originating Agency must obtain any outstanding relevant EOBs prior to adjudication of the claim.
Accordingly, the case is REMANDED for the following action:

1.   The Non-VA Care Office should obtain the necessary hospital billing/payment documents and the final BlueCross BlueShield EOB(s) to determine how much, if any, patient share is eligible for VA payment or reimbursement under the amended 38 U.S.C.A. § 1725.  

2.  Then, the claim should be readjudicated under the amended 38 U.S.C.A. § 1725.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Originating Agency should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


